

	

		II

		109th CONGRESS

		1st Session

		S. 1740

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Crapo (for himself,

			 Mr. Johnson, and

			 Mr. Bunning) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  individuals to defer recognition of reinvested capital gains distributions from

		  regulated investment companies.

	

	

		1.Short titleThis Act may be cited as the

			 Generate Retirement Ownership Through

			 Long-Term Holding Act of 2005.

		2.Deferral of reinvested

			 capital gain dividends of regulated investment companies

			(a)In

			 generalPart III of subchapter O of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to common nontaxable exchanges) is amended by

			 inserting after section 1045 the following new section:

				

					1046.Reinvested

				capital gain dividends of regulated investment companies

						(a)Nonrecognition

				of gainIn the case of an individual, no gain shall be recognized

				on the receipt of a capital gain dividend distributed by a regulated investment

				company to which part I of subchapter M applies if such capital gain dividend

				is automatically reinvested in additional shares of the company pursuant to a

				dividend reinvestment plan.

						(b)Definitions and

				special rulesFor purposes of this section—

							(1)Capital gain

				dividendThe term capital gain dividend has the

				meaning given to such term by section 852(b)(3)(C).

							(2)Recognition of

				deferred capital gain dividends

								(A)In

				generalGain treated as unrecognized in accordance with

				subsection (a) shall be recognized in accordance with subparagraph (B)—

									(i)upon a subsequent

				sale or redemption by such individual of stock in the distributing company,

				or

									(ii)upon the death of

				the individual.

									(B)Gain

				recognition

									(i)In

				generalUpon a sale or redemption described in subparagraph (A),

				the taxpayer shall recognize that portion of total gain treated as unrecognized

				in accordance with subsection (a) (and not previously recognized pursuant to

				this subparagraph) that is equivalent to the portion of the taxpayer’s total

				shares in the distributing company that are sold or redeemed.

									(ii)Death of

				individualExcept as provided

				by regulations, any portion of such total gain not recognized under clause (i)

				prior to the taxpayer’s death shall be recognized upon the death of the

				taxpayer and included in the taxpayer’s gross income for the taxable year

				ending on the date of the taxpayer’s death.

									(3)Holding

				period

								(A)General

				ruleThe taxpayer’s holding period in shares acquired through

				reinvestment of a capital gain dividend to which subsection (a) applies shall

				be determined by treating the shareholder as having held such shares for one

				year and a day as of the date such shares are acquired.

								(B)Special rule for

				distributions of qualified 5-year gainsIn the case of a distribution of a capital

				gain dividend (or portion thereof) in a taxable year beginning after December

				31, 2008, and properly treated as qualified 5-year gain (within the meaning of

				section 1(h), as in effect after such date), subparagraph (A) shall apply by

				substituting 5 years and a day for one year and a

				day.

								(c)Section not to

				apply to certain taxpayersThis section shall not apply

				to—

							(1)an individual with

				respect to whom a deduction under section 151 is allowable to another taxpayer

				for a taxable year beginning in the calendar year in which such individual’s

				taxable year begins, or

							(2)an estate or

				trust.

							(d)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary to carry out the

				purposes of this

				section.

						.

			(b)Conforming

			 amendments

				(1)Section

			 852(b)(3)(B) of such Code is amended by adding at the end the following new

			 sentence: For rules regarding nonrecognition of gain with respect to

			 reinvested capital gain dividends received by individuals, see section

			 1046..

				(2)The table of

			 sections for part III of subchapter O of chapter 1 of such Code is amended by

			 inserting after the item relating to section 1045 the following new

			 item:

					

						

							Sec. 1046. Reinvested capital gain

				dividends of regulated investment

				companies.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years ending after the date of the enactment of this Act.

			

